Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Morgan Heller (Reg. No. 44,756) on 11/16/2021.

The application has been amended as follows: 

1. (Previously Presented) An apparatus for tracking eye movement of a subject eye of a user, wherein the subject eye has a pupil and an exterior, the apparatus comprising: 
a support structure; 
a view-through sensor secured to the support structure for tracking eye movement via light reflected from the exterior of the eye when the user is wearing the support structure, the view-through sensor having: 
a view-through region that allows the user to see through the view-through sensor substantially unobstructed during use of the apparatus; and 

a processor, and machine-executable instructions that, when executed by the processor, execute a gaze-inference algorithm that determines a location of the pupil of the subject eye as a function of light-intensity readings made from the first plurality of light-sensing regions while the user is looking through the view-through region and based on light passing through the pupil into the subject eye and absorbed within the subject eye. 

2. (Original) The apparatus according to claim 1, wherein the support structure comprises a lens and the view-through sensor is located adjacent to the lens so that viewing through the view-through region allows the user to see through the lens. 

3. (Original) The apparatus according to claim 2, wherein the support structure comprises a virtual-reality headset that includes the lens. 

4. (Original) The apparatus according to claim 2, wherein the support structure comprises an eyeglasses frame supporting the lens. 



6. (Previously Presented) The apparatus according to claim 1, wherein the first plurality of light sensing regions contain a plurality of corresponding respective visible light sensor devices, and the intensity of the light reflecting off of the exterior of the subject eye is intensity of visible light reflecting off of the exterior of the subject eye as perceived by the visible light sensor devices. 

7. (Previously Presented) The apparatus according to claim 6, wherein each of the plurality of visible light sensor devices comprises a photodiode. 

8. (Currently Amended) The apparatus according to claim 1, wherein the machine-executable instructions further comprise machine-executable instructions that, when executed by the processor, execute a gaze-inference algorithm that determines the location and a diameter of the pupil of the subject eye as a function of light-intensity readings from the first plurality of light-sensing regions during use of the apparatus and based on light passing through the subject eye and absorbed within the subject eye. 

9. (Currently Amended) The apparatus according to claim 8, wherein the machine-executable instructions further comprise machine-executable instructions that, when executed by the processor, execute a predictive 

10. (Original) The apparatus according to claim 1, wherein each of the first plurality of light sensing regions is responsive to visible light. 

11. (Previously Presented) The apparatus according to claim 1, wherein the view-through sensor uses environmental visible light for eye tracking. 

12. (Original) The apparatus according to claim 11, wherein the first plurality of light-sensing regions is located on an obverse side of the view-through sensor, the view-through sensor further comprising a second plurality of light-sensing regions located on a reverse side of the view-through sensor, wherein the obverse and reverse sides are opposite one another. 

13. (Original) The apparatus according to claim 12, wherein the second plurality of light-sensing regions are in registration with corresponding respective ones of the first plurality of light sensing regions. 

14. (Currently Amended) The apparatus according to claim 13, wherein the machine-executable instructions further comprise machine-executable instructions that, when executed by the processor, perform a calibration 

15. (Original) The apparatus according to claim 14, wherein the calibration process is performed when the pupil of the subject eye of the user is located in a center-pupil position. 

16. (Currently Amended) The apparatus according to claim 13, wherein the machine-executable instructions further comprise machine-executable instructions further comprising a processor and comprise machine-executable instructions that, when executed by the processor, perform an eye-tracking process that includes using: pairs of light-intensity readings from the corresponding respective ones of the first and second pluralities of light-sensing regions; correlations between corresponding respective ones of the first and second pluralities of light sensing regions when the pupil of the subject eye is located in a center pupil position; and supervised learning to infer gaze of the eye. 

17. (Currently Amended) The apparatus according to claim 11, wherein the machine-executable instructions further comprise machine-executable instructions that, when executed by the processor, perform a process that includes: prior to tracking, estimating, for each of the first plurality of light-sensing regions, light reflected from the exterior of the subject eye when the pupil is in a center-pupil position; during tracking, extracting features of changes in reflected light reflected 

18. (Original) The apparatus according to claim 17, wherein the machine-executable instructions further include machine-executable instructions that, when executed by the processor, perform blink detection simultaneously with the extracting of features of changes in the reflected light. 

19. (Original) The apparatus according to claim 17, wherein the machine-executable instructions further include machine-executable instructions that, when executed by the processor, perform a process that includes: continually determining the intensity of the environmental light; and when the intensity of the environmental light is sufficient: extracting the features of the changes in the reflected light reflected from the subject eye associated with pupil position; and estimating the gaze vector using the features of changes in the reflected light. 

20. (Currently Amended) The apparatus according to claim 11, wherein the machine-executable instructions further comprise machine-executable instructions further comprising a processor and comprise machine-executable instructions that, when executed by the processor, perform a method that includes: receiving, from offboard the apparatus, intensity information for the environmental light; and correlating the intensity information with the first plurality of light-sensing regions. 

21. (Original) The apparatus according to claim 20, wherein the environmental light is from a device having video display that emits the environmental light, and receiving the intensity information includes receiving the intensity information from the device. 

22. (Currently Amended) The apparatus according to claim 1, wherein the machine-executable instructions further comprise machine-executable instructions further comprising a processor and comprise machine-executable instructions that, when executed by the processor, perform a process that includes: performing light sensing of light reflected from the subject eye; making an inference of a location of the pupil based on performing the light sensing; detecting whether or not the pupil is a state of fixation; and when the fixation has been detected, performing a predictive-inference algorithm to predict a location of the pupil. 

23. (Currently Amended) The apparatus according to claim 22, wherein the machine-executable instructions further include machine-executable instructions that, when executed by the processor, perform a process that includes: when fixation has not been detected, detecting whether or not the pupil is in a saccade; when the saccade has been detected, performing light sensing and determining a location of the pupil based on the light sensing; and when a saccade has not been detected, performing [[a]] the predictive-inference algorithm to predict a future location of the pupil. 



25. (Previously Presented) The apparatus according to claim 1, further comprising a plurality of light-emitting regions located within the peripheral active device region and interposed with ones of the first plurality of light-sensing regions, each of the plurality of light emitting regions configured to emit at a frequency that reflects off of the exterior of the subject eye. 

26. (Original) The apparatus according to claim 25, wherein the plurality of light-emitting regions comprise a plurality of corresponding respective light-emitting diodes. 

27. (Original) The apparatus according to claim 25, wherein the frequency is a near-infrared frequency. 

28. (Currently Amended) The apparatus according to claim 25, wherein the machine-executable instructions further comprise machine-executable instructions further comprising a processor and comprise machine-executable instructions that, when executed by the processor, perform a process of: 

29-117 (Canceled) 

Allowable Subject Matter
Claims 1-28 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
11/20/2021